19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                     Pg 1 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                     Pg 2 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                     Pg 3 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                     Pg 4 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                     Pg 5 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                     Pg 6 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                     Pg 7 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                     Pg 8 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                     Pg 9 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 10 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 11 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 12 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 13 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 14 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 15 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 16 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 17 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 18 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 19 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 20 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 21 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 22 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 23 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 24 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 25 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 26 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 27 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 28 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 29 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 30 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 31 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 32 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 33 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 34 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 35 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 36 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 37 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 38 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 39 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 40 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 41 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 42 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 43 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 44 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 45 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 46 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 47 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 48 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 49 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 50 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 51 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 52 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 53 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 54 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 55 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 56 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 57 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 58 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 59 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 60 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 61 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 62 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 63 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 64 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 65 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 66 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 67 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 68 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 69 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 70 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 71 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 72 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 73 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 74 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 75 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 76 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 77 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 78 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 79 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 80 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 81 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 82 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 83 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 84 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 85 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 86 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 87 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 88 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 89 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 90 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 91 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 92 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 93 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 94 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 95 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 96 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 97 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 98 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 99 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 100 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 101 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 102 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 103 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 104 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 105 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 106 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 107 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 108 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 109 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 110 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 111 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 112 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 113 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 114 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 115 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 116 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 117 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 118 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 119 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 120 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 121 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 122 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 123 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 124 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 125 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 126 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 127 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 128 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 129 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 130 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 131 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 132 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 133 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 134 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 135 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 136 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 137 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 138 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 139 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 140 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 141 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 142 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 143 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 144 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 145 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 146 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 147 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 148 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 149 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 150 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 151 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 152 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 153 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 154 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 155 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 156 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 157 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 158 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 159 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 160 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 161 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 162 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 163 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 164 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 165 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 166 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 167 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 168 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 169 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 170 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 171 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 172 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 173 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 174 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 175 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 176 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 177 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 178 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 179 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 180 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 181 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 182 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 183 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 184 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 185 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 186 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 187 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 188 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 189 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 190 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 191 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 192 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 193 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 194 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 195 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 196 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 197 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 198 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 199 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 200 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 201 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 202 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 203 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 204 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 205 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 206 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 207 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 208 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 209 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 210 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 211 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 212 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 213 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 214 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 215 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 216 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 217 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 218 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 219 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 220 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 221 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 222 of 223
19-10096-mg   Doc 17   Filed 02/14/19 Entered 02/14/19 09:34:44   Main Document
                                    Pg 223 of 223
